Citation Nr: 9915230	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  94-47 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for left knee disorder 
as secondary to a service-connected right knee disability.

2.  Entitlement to service connection for cervical spine 
disorder as secondary to a service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).


VACATUR

On October 3, 1997, the Board entered an appellate decision 
on the issues of entitlement to service connection for left 
knee disorder as secondary to a service-connected right knee 
disability, and entitlement to service connection for 
cervical spine disorder as secondary to a service-connected 
right knee disability.  In June 1998, after the completed 
decision had been dispatched, the RO returned the claim to 
the Board with attached correspondence from the veteran 
requesting a hearing before the traveling section of the 
Board.  The date stamp of this correspondence indicates that 
it was received at the Board prior to the October 3, 1997 
decision and within 90 days of the RO's certification of the 
appeal to the Board. 

The veteran has since been afforded a hearing before the 
traveling section of the Board, and a transcript of his 
testimony has been associated with the claims file.  Inasmuch 
as the Board received the veteran's hearing request in 
September 1997, before it issued its decision, and the 
veteran's hearing testimony has not been considered in 
support of his claim, the Board's October 3, 1997 decision is 
hereby vacated.  This claim will be considered de novo in 
another decision on the basis of all the evidence, including 
the recent testimony before the Board.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

